Per Curiam.

Respondent has been charged with professional misconduct in giving false testimony concerning his financial circumstances on the occasion of his examination in supplementary proceedings. The falsity of the testimony is admitted. In mitigation, as usual, there have been urged financial diffi*548culties giving rise to mental anguish which destroyed realization of the effect of the untruthful testimony. The referee, who heard the testimony concerning the charges, has reported: “ In my opinion, his misconduct was not a sudden impulse but a deliberate act of false and repeated false swearing on separate occasions to mislead the judgment creditor and his attorney, and to conceal his ownership and interest in the corporation from the reach of the judgment creditor. He knew that four days prior to his first examination he had applied for a change of the bond, and knew that he was the president and treasurer, and as he testified before me, when he made the answers in supplementary proceedings he knew they were untrue.
“ The charge has been fully sustained.”
Attorneys who find themselves in the position of judgment debtors may not regard with indifference the obligation of an oath and testify falsely when subjected to examination in supplementary proceedings.
The respondent should be disbarred.
Martin, P. J., Townley, G-lennon, Untebmyeb and Dose, JJ., concur.
Respondent disbarred.